Title: To George Washington from Noailles, 4 May 1793
From: Noailles, Louis-Marie, vicomte de
To: Washington, George



Saturday—Seven [4 May 1793]

When Viscount Noailles accepted the invitation of Mr President he expected early this morning the Papers and things he left in the new Pigou, he has been waiting this morning after them without Succès. as Soon as the visit of the officers will be Made aboard the Ship he will have the honour to wait upon M. President and inquire which hour he may be introduced.
